EXHIBIT 10.3

 

GENERAL RELEASE AGREEMENT

 

This General Release Agreement is made and entered into as by The Stockholders
of and LCP, Inc., Lederma Inc., Jonathan Ledesma, Glenn Ledesma, Aerial
Holdings, Inc. and The Andalusian Trust, on the one hand, and Arnold Sock, Kalex
Corp. and Intelecon Inc., on the other hand, and between any and all parties not
mentioned but party to the attached Agreements, as defined in paragraph A of the
Recitals below, (herein called the "Parties").

 

RECITALS

 

A. Certain contracts and agreements were entered into by the Parties regarding
acquisition of intellectual property and other rights and assets. These
contracts include the attached documents: an Acquisition Agreement, and a Share
Exchange Agreement (herein called the "Agreements ").

 

B. Based on the non-performance of the Agreements by certain Parties, all
Parties agree to release all other Parties from their respective obligations
under these agreements.

 

C. Based on the aforementioned non-performance of the Agreements by all Parties,
all Parties agree to full restitution of everything given under the Agreements
to, by and from all Parties.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the receipt and adequacy of which are hereby acknowledged, the Parties agree as
follows:

 

1. General Release. All Parties agree to release all other Parties from their
obligations under the Agreements, effective immediately

 

2. Full Restitution. All Parties agree to full restitution of anything given or
exchanged as a result of or arising from the Agreements. All Parties will give
back any property, assets or rights gained as a result of or arising from the
Agreements to the other Parties.

 

3. Indemnification. All Parties acknowledge agree to indemnify, hold harmless,
all other Parties against any and all claims or liabilities that may be asserted
by any of the Parties as a result of the Agreements.

 

 1

 

 

4. Nonadmission of Liability. The Parties acknowledge that the foregoing
consideration does not constitute an admission of liability, express or implied,
on the part of any of the Parties.

 

5. No Pending Litigation. The Parties hereby represent that there is no pending
action filed in any court of law against the other Parties in connection with
the Agreements.

 

6. General Release.

 

The Parties (for themselves, their corporations, their agents, administrators,
executors, and assigns) do hereby forever release, waive, discharge and covenant
not to sue the other Parties, current or former predecessors, successors, parent
entities, owners, subsidiaries, officers, directors, partners, trustees,
shareholders, attorneys, insurers and reinsurers, employees or former employees,
representatives, agents and assigns, with respect to any and all claims,
assertions of claims, debts, demands, actions, suits, expenses, attorneys' fees,
costs, damages and liabilities of any nature, type and description, known or
unknown, arising out of any fact or matter in any way connected with the
Agreements.

 

This release will apply to all known, unknown, suspected, unsuspected,
anticipated, and unanticipated claims, liens, injuries and damages including,
but not limited to, claims arising out of or relating to the Agreements.

 

(a) The Parties understand and for valuable consideration hereby expressly
waives all of the rights and benefits of Section 1542 of the California Civil
Code, which section reads as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

7. Voluntary Agreement/Consultation with Legal Counsel. Each of the Parties
expressly declares and represents that he/it has read and understood the meaning
of the terms and conditions contained in this Agreement, and that such party has
consulted with legal counsel prior to executing this Agreement. Each of the
Parties further declares and represents that he/it fully understand the content
and effect of this General Release Agreement and that such party approves and
accepts the terms and conditions contained herein, and that this Release
Agreement is executed freely and voluntarily without coercion and with approval
of counsel.

 

8. Attorneys' Fees. The Parties agree that if any action is brought to enforce
the terms, conditions and provisions of this General Release Agreement the
prevailing party will be entitled to all reasonable costs and attorneys' fees
incurred in enforcing any of the terms, conditions and provisions hereof except
as prohibited under applicable law

 

 2

 

 

9. Severability. If any provision or provisions of this General Release
Agreement will be held invalid, illegal or unenforceable, the validity, legality
and/or enforceability of the remaining provisions will not in any way be
affected or impaired thereby. If any terms or sections of this General Release
Agreement are determined to be unenforceable, they will be modified so that the
unenforceable term or section is enforceable to the greatest extent possible.

 

10. Successors and Assigns. This General Release Agreement shall be binding upon
and inure to the benefit of, as applicable, the respective heirs, assigns,
executors, administrators, successors, subsidiaries, divisions, affiliated and
parent corporations, related entities, trustees, directors, officers,
shareholders, agents and employees, past and present, of the Parties.

 

11. California Law. This General Release Agreement will be governed by and
construed under the laws of the State of California without reference to
principals of choice of law thereof.

 

12. Entire Agreement. This General Release Agreement is the entire General
Release Agreement between the Parties.

 

13. Modification of Agreement. No modification or waiver of any provision of
this General Release Agreement will be valid unless in writing and signed by all
Parties.

 

14. Counterparts/By Facsimile/PDF. This General Release Agreement may be
executed in counterparts by facsimile copy/PDF, each of which will be deemed an
original, and all of which together will constitute but one and the same
instrument.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
dates listed below.

 

 

The Stockholders of LCP, Inc. and LCP, Inc.

 

   By:/s/ Richard L. Johnson, Esq.

 

Dated:

November 5, 2015

 

 

 

Lederama Inc.

 

 

 

 

By:

/s/ Glenn Ledesma

 

Dated:

November 5, 2015

 



 

 3

 

 



Jonathan Ledesma

 

 

 

 

By:

/s/ Jonathan Ledesma

 

Dated:

November 5, 2015

 

 

 

 

Glenn Ledesma

 

 

 

 

By:

/s/ Glenn Ledesma

 

Dated:

November 5, 2015

 

 

 

 

Aerial Holdings, Inc.

 

 

 

 

By:

/s/ Jonathan Jenrette-Ledesma

 

Dated:

November 5, 2015 

 

 

 

 

The Andalusian Trust

 

 

 

 

By:

/s/ Glenn Ledesma

 

Dated:

November 5, 2015

 

 

 

 

Arnold Stock

 

 

 

 

By:

/s/ Arnold Sock

 

Dated:

November 5, 2015 

 

 

 

 

Kalex Corp.

 

 

 

 

By:

/s/ Edward Vakser

 

Dated:

November 5, 2015

 

 

 

 

Intelecon Inc

 

 

 

 

By:

/s/ Edward Vakser

 

Dated:

November 5, 2015 

 

 

 

4

--------------------------------------------------------------------------------



 